DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metallic bottom metallic side top opening, non-metallic closure, wire or wireless charger, a lighting, position sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 10, 11, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 15-17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramasamy et al (US 2021/0243925).
	Re claim 1, Ramasamy et al disclose an Electric and Magnetic Fields (EMF) protection device, comprising: a metallic bottom (304)[0097]; a metallic side (330) [0097][0107] extending from the metallic bottom; and a top opening (Fig 3F), wherein the metallic bottom and the metallic side form an enclosure configured to substantially block a signal passing through the metallic side and the metallic bottom (shielding)[0097] and allow the signal passing through (emit an RF EM wave) the top opening [0071](Fig 3F).
Re claim 2, further comprising: a non-metallic closure (310, 312, electrically insulated) [0026] covering the top opening [0026].
Re claim 3, further comprising: a combination of metallic (308) [0097] and non-metallic  materials (electrically insulated) [0026] covering part or entirety of the top opening (Fig 3F).
Re claim 4, further comprising: a pattern of the metallic bottom and the metallic side comprises a wire mesh or a metal plate (Fig 3F)[0097].
Re claim 9, further comprising: a base structure comprising an extended portion extending out of the metallic bottom (Fig 3F).
Re claim 15, wherein the EMF protection device is configured to surround a wireless device (120)(Fig 1) or wireless devices including a cellphone, a tablet, or a wearable device.
Re claim 16, further comprising: a wired or wireless charger (power source) [0036] configured to charge the battery of the wireless devices placed inside the EMF protection device.
Re claim 17, further comprising: a lighting (display screen) configured to serve as a lamp or a night light.
Re claim 19, wherein the signal is a cellular, WiFi [0048], or Bluetooth signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al (US 2021/0243925).
	The teaching as discussed above does not disclose the conducting materials including Mn, Zn, Al, Cu, Fe (re claim 10), the conducting materials including Mn, Zn, Al, Cu, Fe (re claim 11).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use aluminum for the conductive material of Ramasamy et al for making lightweight device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al (US 2021/0243925).
	The teaching as discussed above does not disclose wherein the shape of the EMF protection device is a cylinder, cone, sphere, or any combination thereof. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Ramasamy et al of by employing a specific shape for aesthetic purpose, since more than a mere change of form is necessary for patentability. In re Span-Deck Inc. v. Fab-Con, Inc. (CA 8, 1982) 215 USPQ 835.

Allowable Subject Matter
Claims 5-8, 13, 14, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2841